DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 20 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3: “to-and-fro” is indefinite as the metes and bounds of what constitutes this limitation cannot be determined; further, the language as to the handle’s being able to move as claimed is indefinite, as it is unclear with respect to what the handle is capable of moving.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trout (U.S Patent 3,248,921).

Claim 1: Trout discloses a handheld concrete tie disjunction implement comprising:
a chevron-shaped head (Fig. 1: 12 and 18 are in a chevron shape in that they are a “V” shape) defining a first hollow interior channel (receiving 26) adapted to receive a concrete tie (e.g., a metal strap 26), the hollow interior channel traversing the head from an open front end (proximate 13) to an open rearward end (proximate 19); and
a second hollow interior (10) recess adapted to receive a handle (as shown).

Claim 2: Trout discloses the handheld concrete tie disjunction implement of claim 1, wherein the first hollow interior channel through a cross-section is one of ovoid and rectangular (as shown in Fig. 3: it is rectangular).
Claim 3: Trout discloses the handheld concrete tie disjunction implement of claim 1, wherein the handle is adapted to be moved to-and-fro to shear a concrete tie from a cement wall (the examiner takes the position that the prior art is fully capable of being moved as claimed, as shearing the concrete tie would be dependent upon the material of the tie and not specifically with the implement).

Claim 4: Trout discloses the handheld concrete tie disjunction implement of claim 1, further comprising a plurality of bores (see 10 which has fasteners passing through it, which are bores) for receiving bolts affixing the head to a handle (as shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trout in view of May (U.S. Patent 8,499,608).

Claim 5: Trout discloses the handheld concrete tie disjunction implement of claim 1, except further comprising a second chevron head defining a second hollow interior channel adapted to receive a concrete tie, the second hollow interior channel traversing the head from an open front end to an open rearward end.  May teaches a similar system that incorporates a first and second head (20, 30) at opposite ends of a handle (15).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have a second member would permit additional function should the first head fail, or one having ordinary skill in the art could have a second head of different dimensions to accommodate different sized ties.  
Claim 6: Trout discloses a handheld concrete tie disjunction implement comprising: 
a first L-shaped head (Fig. 1: 10 and 18) defining a first hollow interior channel (receiving 26) adapted to receive a concrete tie (equating to 26), the hollow interior channel traversing the head from an open front (proximate 13) end to an open rearward end (proximate 19), the first L-shaped head defining a second hollow interior recess (formed by 10) adapted to receive a handle (9); the handle inserted into the first L-shaped head at a proximal end of the handle (as shown).
Trout does not disclose a second L-shaped head defining a first hollow interior channel adapted to receive a concrete tie, the hollow interior channel traversing the head from an open front end to an open rearward end, the second L-shaped head defining a second hollow interior recess adapted to receive the handle.  May teaches a similar system that incorporates a first and second head (20, 30) at opposite ends of a handle (15).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have a second member would permit additional function should the first head fail, or one having ordinary skill in the art could have a second head of different dimensions to accommodate different sized ties.  The result of the modification of the prior art results in the handle inserted into the second L-shaped head at a distal end of the handle.

Claim 7: the obvious modification of the prior art provides the handheld concrete tie disjunction implement of claim 6, except further comprising an elongate handle more than two feet in length.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  The prior art has full capability of being scaled to the claimed dimension, and one having ordinary skill in the art would have the claimed dimension if desired, and a longer handle would increase the length of the lever relative to the fulcrum facilitating easier bending of the tie.

Claim 8: the obvious modification of the prior art provides the handheld concrete tie disjunction implement of claim 6, wherein the handle comprises two prongs (Trout: 10 as shown) adapted to straddle and affix to the head (as shown). 

Claim 10: the obvious modification of the prior art provides the handheld concrete tie disjunction implement of claim 9, except further comprising a second head defining a second hollow interior channel adapted to receive a concrete tie, the second hollow interior channel traversing the head from an open front end to an open rearward end.  May teaches a similar system that incorporates a first and second head (20, 30) at opposite ends of a handle (15).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have a second member would permit additional function should the first head fail, or one having ordinary skill in the art could have a second head of different dimensions to accommodate different sized ties.  The result of the modification of the prior art results in the handle inserted into the second L-shaped head at a distal end of the handle.
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trout.

Claim 9: Trout discloses a handheld rebar disjunction implement comprising: a first head  (10, 12, 18) defining a first hollow interior channel (receiving 26) adapted to receive a concrete tie (functional language fully capable of being met by the prior art), the hollow interior channel traversing the head from an open front end (proximate 13) to an open rearward end (proximate 19); 
a second hollow interior recess (formed by 10) adapted to receive a handle (9); and
an elongate handle (9) detachably affixable (via fasteners as shown on 10) to the head. 
The prior art further does not disclose an elongate handle more than two feet in length.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  The prior art has full capability of being scaled to the claimed dimension, and one having ordinary skill in the art would have the claimed dimension if desired, as a longer handle would increase the length of the lever relative to the fulcrum facilitating easier bending of the tie.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar devices that can achieve the claimed function, see Hayes (U.S. Patent 5,161,404), Wilson (U.C. Patent 3,459,030), Vecho (U.S. Patent 4,063,444) and McGregor (U.S. Patent 4,716,757).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649